Case 1:20-cv-02378-KAM-CLP Document 32 Filed 09/24/20 Page 1 of 3 PageID #: 395




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT NEW YORK



                                     )
 Fantasia Distribution, Inc.         )
                                     )
                         Plaintiff,  )
                                     )                  Civil Action No. 1:20-cv-2378-KAM-CLP
                         v.          )
                                     )
 Myle Vape, Inc., et al.             )
                                     )
                         Defendants. )
                                     )
 ____________________________________)




   PLAINTIFF’S SUPPLEMENTAL MOTION TO SERVE DEFENDANT ROMEO BY
  ALTERNATIVE MEANS, AND FOR EXTENSION OF TIME TO SERVE SUMMONS



        Plaintiff Fantasia Distribution, Inc., through its counsel, hereby moves this Court to allow

 Plaintiff Fantasia to serve Defendant Romeo Vapors, Inc. by mail and email to Defendant

 Romeo’s trademark prosecution counsel, and for extension of time to serve Romeo.



        In support, Plaintiff Fantasia submits:

        1.      Defendant Romeo’s “Corporation - Statement Information” downloaded from

 California Secretary of State website. The document was recently filed on June 11, 2020,

 indicating Defendant Romeo’s address as 250 W Tasman Dr. Suite 180, San Jose, California

 95134 (Exhibit A);

        2.      A .pdf document of the vapinghype.com website indicating that the Defendant

                                                  -1-
Case 1:20-cv-02378-KAM-CLP Document 32 Filed 09/24/20 Page 2 of 3 PageID #: 396




 Romeo is headquartered in its California address: 250 W Tasman Dr. Suite 180, San Jose,

 California 95134 address (Exhibit B);

        3.      The Affidavit of Non-Service signed by process server Kimberly Petty describing

 her efforts to attempt to serve Defendant Romeo at the 250 W Tasman Dr. Suite 180, San Jose,

 California 95134 address (Exhibit C);

        4.      A .pdf document of USPTO website indicating Defendant Romeo’s address as

 1546 W Dana St. Mountain View, California, 94041, and showing Mr. Shan Liao

 (shan@sunwiselaw.com) as counsel of record for Defendant Romeo in trademark application

 U.S. Serial No. 88717315 (Exhibit D);

        5.      A PDF document of an email from process server Kimberly Petty indicating her

 unsuccessful attempt to serve Defendant Romeo’s at the 1546 W Dana St. Mountain View,

 California, 94041 address (Exhibit E);

        5.      A printed to PDF email by Destiny Graham confirming that complaint and

 summons were mailed to Defendant Romeo’s California, Texas, and Florida addresses as

 indicating in Defendant Remeo’s vapinghype.com website (and their tracking numbers CA: 9114

 9022 0078 9051 9566 65; TX: 9114 9022 0078 9051 9565 34; FL: 9114 9022 0078 9051 9565

 58) (Exhibit F).

        6.      A PDF document of an email from Plaintiff’s counsel asking Defendant Romeo’s

 counsel of record per the USPTO records, Mr. Shan Liao (shan@sunwiselaw.com), as to

 whether he would accept service on behalf of Defendant Romeo (Exhibit G).

        7.      A PDF document of an email from Roypow USA asserting that the 107 Halmar

 Cove #131, Georgetown, TX 78628 address provided by Defendant Romeo in its website as

 Defendant Romeo’s Texas office (See Exhibit B) is not actually Defendant Romeo’s address, but

                                               -2-
Case 1:20-cv-02378-KAM-CLP Document 32 Filed 09/24/20 Page 3 of 3 PageID #: 397




 another company’s address, i.e. Roypow USA (Exhibit H).


 Dated: September 14, 2020                                 Respectfully submitted,

                                                            /s/ Luiz Felipe de Oliveira
                                                           Luiz Felipe Oliveira
                                                           Joseph J. Zito (pro hac vice)
                                                           DNL Zito Castellano
                                                           1250 Conn. Ave., NW, Suite 700
                                                           Washington, DC 20036
                                                           loliveira@dnlzito.com
                                                           jzito@dnlzito.com
                                                           (202) 594-2055
                                                           (202) 466-3500




                                             -3-
